                Case 3:21-cv-05143-RSM Document 27 Filed 07/21/21 Page 1 of 1




 1
                                                                      The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7                               FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                              AT TACOMA

 9      JAMES K. WILSON and CAROL WILSON,                         NO. 3:21-cv-05143-RSM

10                                                Plaintiffs,     ORDER GRANTING MOTION TO
        v.                                                        DISMISS WITHOUT PREJUDICE
11
        C. R. BARD INCORPORATED, BARD                            [Clerk’s Action Required]
12
        PERIPHERAL VASCULAR,
13      INCORPORATED,                                            Note on Motion Calendar:
                                                                 July 21, 2021
14                                          Defendants.
15

16             The Court has considered the Joint Stipulated Motion to Dismiss Without Prejudice for

17   the above-referenced case.

18             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated

19   Motion to Dismiss Without Prejudice be GRANTED.

20             DATED this 21st day of July, 2021.

21

22

23
                                                          A
                                                          RICARDO S. MARTINEZ
24                                                        CHIEF UNITED STATES DISTRICT JUDGE

25

                                                                               Betts
                                                                               Patterson
      ORDER GRANTING MOTION TO                                                 Mines
      DISMISS WITHOUT PREJUDICE                                 -1-            One Convention Place
                                                                               Suite 1400
                                                                               701 Pike Street
      NO. 3:21-cv-05143-RSM                                                    Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     17954501760234/072121 1504/8284-0025
